Case 1:19-cv-01148-LO-TCB Document 17 Filed 12/17/19 Page 1 of 1 PageID# 157




                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA



  DEVIN G.NUNES


               PlaintifF,

        V.                                             Civil Case No. i:19-cv-1 148


  FUSION GPS A/KA BEAN LLC. GLENN
  SIMPSON, and CAMPAIGN FOR
  ACCOUNTABILITY. INC.

               Defendants.




                                                  ORDER



        Upon consideration of the Consent Motion to Extend Time to Respond to PlaintifFs

 Amended Complaint, and good cause shown, it is hereby ORDERED that ail Defendants must

 respond to the Amended Complaint on or before January 15, 2019.


                                                            V
                                          L:.;m
                                          Uuiiod Slates District .Tudge
